COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


CARL GILLIAM
                                                                MEMORANDUM OPINION*
v.     Record No. 1259-05-1                                         PER CURIAM
                                                                  NOVEMBER 15, 2005
KRAMER TIRE COMPANY AND
 VIRGINIA COMMERCE SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Carl Gilliam, pro se, on brief).

                 (Donna White Kearney; Audrey Marcello; Taylor & Walker, P.C.,
                 on brief), for appellees.


       Carl Gilliam (claimant) appeals a decision of the Workers’ Compensation Commission

finding that Kramer Tire Company and its insurer were not responsible for the cost of

unauthorized medical treatment provided to claimant by Drs. Anthony F. Sibley and G. Newton

DeShazo and that claimant was not entitled to a change in treating physicians.1 We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Gilliam v. Kramer Tire Company, VWC File No. 156-75-68 (April 25, 2005). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           We note that in deciding this appeal, we did not consider any issues raised by claimant
in his opening brief that were previously resolved by the commission and subject to a final
determination, as those issues were not properly before the commission on review nor considered
by it in its April 25, 2005 review opinion.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-